Citation Nr: 1701897	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  06-35 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for status post Bartholin's gland excision. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1997 to July 2001.

This matter comes before the Board of Veteran' Appeals (Board) from a November 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans' Law Judge in a hearing at the RO in October 2009.  A transcript of the hearing is of record. 

This matter was previously before the Board in January 2011 and July 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  VA treatment records indicate that the Veteran received vocational rehabilitation.  While the claims file contains the Veteran's application for vocational rehabilitation and information indicating that she was granted vocational rehabilitation benefits, her vocational rehabilitation folder has not been associated with the record.  Additionally, an October 10, 2012 VA treatment record indicated that August 14, 2012 non-VA treatment records had been scanned into VistA imaging.  However, the referenced record has not been associated with the claims file.  Finally, while the record indicates that the Veteran received VA treatment as recently as May 2014, VA treatment records subsequent to January 3, 2013 have not been associated with the claims file.  Specifically, VA treatment records from January 3, 2013 indicated that the Veteran was seen for gynecological pain and had x-rays pending.  The findings from the referenced x-rays are not of record.  Additionally, the December 2015 Breast Conditions examination report indicated that the "CPRS, VBMS" had been reviewed and referenced a May 1, 2014 mammogram and ultrasound.  As the claims file does not contain private treatment records, the Board must assume that the "CPRS" file contained VA treatment records that have not been associated with the claims file.  

As the Board cannot exclude the possibility that the aforementioned records may be relevant to the pending appeal, on remand the records must be associated with the electronic claims file.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, as the Board is remanding the claim for other matters, the Veteran should be afforded another opportunity to submit or authorize VA to obtain the outstanding treatment records from her private physician. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from January 3, 2013 to present, as well as the VistA Imaging record referenced in the October 10, 2012 VA treatment record, and associate them with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Obtain and associate the Veteran's VA vocational rehabilitation counseling folder.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for her status post Bartholin's gland excision.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




